DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 31, 2020 and June 14, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first gear" in Line 15.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution the examiner has interpreted this limitation as disclosing, “a first gear”. However, appropriate correctios is required. 
Claim 1, also discloses that, “…the second shaft transmits torque to the torque wrench driver bit through the first gear…” in Lines 14-15. Since, a first gear has not been previously disclosed, it is unclear how the second shaft transmits torque to the bit through the first gear. Where is the first gear located? Is it formed in the head? Is it formed on the first body? The examiner recommends including the limitations of claim 2 into claim 1 to more positively define the first gear in order to overcome the rejection.
Claim 3 recites the limitation "the fastening hole" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution the examiner has interpreted this limitation as disclosing, “a fastening hole”. However, appropriate correctios is required. 
Claim 8 also recites the limitation "the first gear" in Line 15.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution the examiner has interpreted this limitation as disclosing, “a first gear”. However, appropriate correctios is required. 
Claim 8, also discloses that, “…the second shaft transmits torque to the torque wrench driver bit through the first gear…” in Lines 14-15. Since, a first gear has not been previously disclosed, it is unclear how the second shaft transmits torque to the bit through the first gear. Where is the first gear located? Is it formed in the head? Is it formed on the first body? The examiner recommends including the limitations of claim 9 into claim 8 to more positively define the first gear in order to overcome the rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 7 are rejected As Best Understood under 35 U.S.C. 102(a)(1) as being anticipated by Schraffran et al. (2007/0281274).

In reference to claim 1, Schraffran et al. disclose a torque wrench (10) for an implant procedure (see abstract), the torque wrench comprising: a first body part (24) having a predetermined length (Figure 2) and including a head portion (under a first interpretation, the head portion is formed as the outer surface of 22 or under a second interpretation at 12) having an end (under the first interpretation, the inner end is formed as an inner end of 24 or under the second interpretation, the inner end is formed at lower end 12) to which a torque wrench driver bit (18/20) is coupled (Figure 1), at least one second body part (30) having a predetermined length, provided at one side of the first body part (Figure 2) and including a coupling portion (under the first interpretation, formed as the inner space of 30 or under a second interpretation, formed as the inner space of 36, Figure 4) formed in a longitudinal direction thereof (Figure 4) and a second shaft (38/46) rotatably coupled to the coupling portion of the second body part (Figure 4) including a second gear (54) provided at one end thereof (i.e. a left end, Figure 2) and a knob (48) provided at the other end thereof, and configured such that, in response to rotation of the knob, the second shaft transmits torque to the torque wrench driver bit through a first gear engaged with the second gear (Paragraph 29). 

In reference to claim 2, Schraffran et al. show that the first gear (56) is rotatably provided at an upper side (i.e. upper side of 12) of the torque wrench driver bit (see Figure 7) or at one side (i.e. a right side) of the head portion (under the first interpretation formed as the outer surface of 22 or under the second interpretation is formed at 12) of the first body part (see Figures 2 and 7).

In reference to claim 3, Schraffran et al. show that the first gear (56) is provided at an upper end of a rotor (16) inserted into a fastening hole (the inner space within 22) formed in the head portion (under the first interpretation formed as the outer surface of 22), and a plurality of ratchet grooves (formed as the spaces between adjacent teeth 16, see Figure 5 and Paragraph 34) is formed in an outer surface of the rotor (Figure 5). 

In reference to claims 6 and 7, Schraffran et al. further disclose a protective cover (34) protecting a portion (upper portion) where the first gear and the second gear are engaged with each other from being exposed externally (Figure s 1 and 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schraffran et al. (2007/0281274) in view of Moon (KR10-0948726, cited by applicant). 

In reference to claims 4 and 5, Schraffran et al. disclose the claimed invention as previously mentioned above, but lack, a bar-shaped torque gauge provided at one side of the first body part. However, Moon teaches that it is old and well known in the art at the time the invention was made to provide a wrench (Figure 1) with a bar-shaped torque gauge (70) provided at one side of a first body part (10, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the wrench, of Schraffran et al., with the known technique of providing a wrench with the bar-shaped torque gauge, as taught by Moon, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more accurately adds an exact amount of torque to the fixture as needed by the user. 
			
In reference to claim 8, Schraffran et al. disclose a torque wrench (10) for an implant procedure (see abstract), the torque wrench comprising: a first body part (24) having a predetermined length (Figure 2) and including a head portion (under a first interpretation, the head portion is formed as the outer surface of 22 or under a second interpretation at 12) having an end (under the first interpretation, the inner end is formed as an inner end of 24 or under the second interpretation, the inner end is formed at lower end 12) to which a torque wrench driver bit (18/20) is coupled (Figure 1), at least one second body part (30) having a predetermined length, provided at one side of the first body part (Figure 2) and including a coupling portion (under the first interpretation, formed as the inner space of 30 or under a second interpretation, formed as the inner space of 36, Figure 4) formed in a longitudinal direction thereof (Figure 4) and a second shaft (38/46) rotatably coupled to the coupling portion of the second body part (Figure 4) including a second gear (54) provided at one end thereof (i.e. a left end, Figure 2) and a knob (48) provided at the other end thereof, and configured such that, in response to rotation of the knob, the second shaft transmits torque to the torque wrench driver bit through a first gear engaged with the second gear (Paragraph 29), but lack, a bar-shaped torque gauge provided at one side of the first body part. However, Moon teaches that it is old and well known in the art at the time the invention was made to provide a wrench (Figure 1) with a bar-shaped torque gauge (70) provided at one side of a first body part (10, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the wrench, of Schraffran et al., with the known technique of providing a wrench with the bar-shaped torque gauge, as taught by Moon, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more accurately adds an exact amount of torque to the fixture as needed by the user.  

In reference to claim 9, Schraffran et al. show that the first gear (56) is rotatably provided at an upper side (i.e. upper side of 12) of the torque wrench driver bit (see Figure 7) or at one side (i.e. a right side) of the head portion (under the first interpretation formed as the outer surface of 22 or under the second interpretation is formed at 12) of the first body part (see Figures 2 and 7).

In reference to claims 10 and 11, Schraffran et al. show that the first gear (56) is provided at an upper end of a rotor (16) inserted into a fastening hole (the inner space within 22) formed in the head portion (under the first interpretation formed as the outer surface of 22), and a plurality of ratchet grooves (formed as the spaces between adjacent teeth 16, see Figure 5 and Paragraph 34) is formed in an outer surface of the rotor (Figure 5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and should be considered when amending the claims. DeFalco et al. (9539043), Kukla et al. (5626474) and Flynn (3733936). 
DeFalco et al. also meet ALL the limitations of claim 1 including; a torque wrench (10) for an implant procedure (see abstract), the torque wrench comprising: a first body part (16, Figure 2) having a predetermined length (Figure 1a) and including a head portion (at 18, Figure 2) having an end (see receiving cavity end in Figures 3a and 4) to which a torque wrench driver bit (28) is coupled (Figures 3a and 4), at least one second body part (12) having a predetermined length, provided at one side (i.e. lateral side) of the first body part (Figure 2) and including a coupling portion (formed as the inner cavity holding dotted element 14 therein, Figure 3) formed in a longitudinal direction thereof (Figure 4) and a second shaft (14) rotatably coupled to the coupling portion of the second body part (Figure 4) including a second gear (42) provided at one end thereof (i.e. a distal end, Figure 3) and a knob (34) provided at the other end thereof, and configured such that, in response to rotation of the knob, the second shaft transmits torque to the torque wrench driver bit through a first gear (48) engaged with the second gear (Column 3, Lines 58-62, Figure 3). 
Kukla et al. also meet ALL the limitations of claim 1 including; a torque wrench (10) for an implant procedure (see abstract), the torque wrench comprising: a first body part (38, Figure 1) having a predetermined length (Figure 1) and including a head portion (at 64, Figure 1) having an end (inner end) to which a torque wrench driver bit (68) is coupled (Figure 1), at least one second body part (12) having a predetermined length, provided at one side (i.e. see length of element 12 extending to the left of element 126 and 20, such that element 12 is provided on one lateral side of element 38, Figures 1 and 2) of the first body part (Figure 2) and including a coupling portion (22, Figure 2) formed in a longitudinal direction thereof (Figure 2) and a second shaft (24) rotatably coupled to the coupling portion of the second body part (Figures 1 and 2) including a second gear (94) provided at one end thereof (the end of 24 is formed extending from element 94 to the tip of 24, Figure 2) and a knob (30) provided at the other end thereof, and configured such that, in response to rotation of the knob, the second shaft transmits torque to the torque wrench driver bit through a first gear (94) engaged with the second gear (Column 3, Lines 41-63).
And, Flynn disclose a similar wrench having an offset handle (112) including a secnd gear (115) that engages with a first gear (116) for transmitting torque to a bit (120, Figures 1-4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723